Citation Nr: 1604011	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  12-16 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for diverticulitis.  

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for colitis, also claimed as irritable bowel syndrome.  

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for internal hemorrhoids.  

4.  Entitlement to an initial rating in excess of 30 percent for gastroesophageal reflux disease (GERD), residuals of status post pancreatitis and cholecystectomy.  

5.  Entitlement to a compensable rating for pyelonephritis with urinary tract infections (UTIs).  

6.  Entitlement to a compensable rating for eating disorder, not otherwise specified (NOS).  

7.  Entitlement to a rating in excess of 30 percent for major depressive disorder.  

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

9.  Entitlement to service connection for allergies, claimed as secondary to service-connected pyelonephritis with UTIs.  

10.  Entitlement to service connection for hearing loss.  

11.  Entitlement to a temporary total rating due to surgery or hospital treatment in excess of 21 days for service-connected pyelonephritis with UTIs.  

12.  Entitlement to a temporary total rating due to surgery or hospital treatment in excess of 21 days for service-connected GERD.  

13.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed

INTRODUCTION

The Veteran served on active duty from April 1985 to August 1990.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from rating decisions dated in March 2010, November 2010, May 2012, and June 2015 and issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the instant case, at her July 2015 Board hearing, the Veteran testified that her service-connected disabilities rendered her unemployable as they interfered with her ability to do her job and she was terminated in April 2013 because of missing too many days of work due to various medical appointments.  As such, the issue of entitlement to a TDIU has been raised in connection with the Veteran's increased rating claims.  Furthermore, the AOJ addressed such issue in a July 2015 supplemental statement of the case.  Therefore, the Board properly has jurisdiction over such issue and, as such, it is included on the title page of this decision.

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  At such time, additional evidence consisting of updated VA treatment records was added to the record and the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of such evidence as well as the evidence received since the issuance of the August 2013 statement of the case and January 2015 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for PTSD, allergies, and hearing loss; entitlement to temporary total rating due to surgery or hospital treatment in excess of 21 days for pyelonephritis with UTIs and GERD; entitlement to an increased rating for major depressive disorder; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On the record at the July 2015 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran indicated that she wished to withdraw from appeal the issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for diverticulitis, colitis, and internal hemorrhoids.  

2.  For the entire appeal period, the Veteran's GERD has been manifested by epigastric and left upper quadrant pain, pyrosis, nausea, and vomiting, with occasional dysphagia and melena; however, these symptoms are not shown to be chronic or concurrent with more severe symptoms, such as material weight loss, hematochezia, or moderate anemia; nor have her symptoms been severe enough to be productive of a severe impairment of health.  

3.  For the entire appeal period, the Veteran's pyelonephritis has been manifested by recurrent symptomatic urinary tract infections (UTIs) characterized by various urinary symptoms, as well as itching, incomplete voiding, and pain in her left flank and back, which have required intermittent intensive management.  The evidence does not show the Veteran's UTIs have required drainage, frequent hospitalization, or continuous intensive management.  

4.  For the entire appeal period, the Veteran's eating disorder has been manifested by the Veteran restricting her diet with self-induced vomiting in order to prevent weight gain, as well as resistance to weight gain.  There is, however, no evidence that the eating disorder has required bed rest and treatment by a physician or resulted in weight loss to less than 85 percent of expected minimum weight with incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for diverticulitis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal as to the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for colitis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal as to the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for internal hemorrhoids are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for an initial rating in excess of 30 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.114, Diagnostic Code 7318-7346 (2015).

5.  The criteria for a 10 percent rating, but no higher, for pyelonephritis with UTIs have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.115a, 4.115b, Diagnostic Code 7504 (2015).

6.  The criteria for a compensable rating for eating disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.130, Diagnostic Code 9599-9521 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

In May 2012, the AOJ denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for diverticulitis, colitis, and internal hemorrhoids.  The Veteran perfected an appeal as to those issues by submitting a timely notice of disagreement and, in response to a statement of the case, a substantive appeal, after which those issues were certified to the Board for adjudication.  See July 2015 VA Form 8.  

However, on the record during the July 2015 Board hearing, the Veteran indicated that she wished to withdraw from appeal the issues of entitlement to compensation under 38 U.S.C.A. § 1151 for diverticulitis, colitis, and internal hemorrhoids.  See hearing transcript, p. 3.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his/her authorized representative. 38 C.F.R. § 20.204 (2015).

As the Veteran has expressed her desire to withdraw her appeal as to the issues of entitlement to compensation under 38 U.S.C.A. § 1151 for diverticulitis, colitis, and internal hemorrhoids, there remain no allegations of error of fact or law for appellate consideration on those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to such issues and they must be dismissed.  

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

Regarding increased rating claims, VA must provide notice to the Veteran that to substantiate the claim medical or lay evidence demonstrating a worsening or increase in severity of the disability is necessary as well as general notice regarding how disability ratings are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The notice must provide examples of the types of medical and lay evidence that the Veteran must submit (or ask VA to obtain) that is relevant to his/her entitlement to increased compensation.  Id.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the GERD claim on appeal, the Veteran has appealed with respect to the propriety of the initially assigned rating for such disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for GERD was granted and an initial rating was assigned in the March 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating for her GERD disability, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Regarding the other increased rating claims adjudicated herein, pre-rating letters in April 2009, May 2009, and October 2010 notified the Veteran that, to substantiate a claim for increased compensation, the evidence must demonstrate a worsening or increase in the severity of the disability.  The notice also provided examples of the types of evidence that are relevant to establishing entitlement to increased compensation and also informed the Veteran of her and VA's respective responsibilities in obtaining such evidence and information.  The letters further advised her of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Based on the foregoing, the Board finds VA has satisfied its duty to assist the Veteran with respect to all claims herein decided.

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment and personnel records, all post-service treatment records identified by the record and the Veteran, to include records from the Social Security Administrations, and her statements in support of her increased rating claims.  

Additionally, the Veteran has been afforded several VA examinations in conjunction with the claims on appeal, including in May 2009, February 2010, October 2010, August 2011, December 2014, and June 2015.  Neither the Veteran nor her representative have alleged that the examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities, as they include interviews with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Furthermore, the Veteran has not alleged that her service-connected disabilities have increased in severity since the last VA examination conducted to evaluate her disabilities.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination reports are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

Moreover, in July 2015, the Veteran was provided an opportunity to set forth her contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the July 2015 hearing, the undersigned Veterans Law Judge noted the issues on appeal and information was solicited regarding the Veteran's service-connected disabilities, including the nature, severity, and frequency of her symptoms, and the affect each disability has on her daily life and ability to work.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  At the hearing, it was noted that the Veteran received ongoing VA treatment for her claimed disabilities and, as such, updated VA treatment records current through July 2015 were obtained at such time.  The hearing discussion did not raise the possibility that there were any additional outstanding treatment records relevant to the issues on appeal and, thus, nothing gives rise to the possibility that evidence has been overlooked with regard to the claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Therefore, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
 § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Fenderson at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

GERD

Service connection for GERD residuals of status post pancreatitis and cholecystectomy was established in March 2010, at which time the AOJ assigned an initial 30 percent rating pursuant to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7318-7346, effective April 23, 2009.  The Veteran perfected an appeal as to the propriety of the initial 30 percent rating.  

The hyphenated diagnostic code in this case reveals that Diagnostic Code 7318 is assigned for removal of the gallbladder and Diagnostic Code 7346 is assigned for hiatal hernia as a residual condition.  See 38 C.F.R. § 4.27.

DC 7346, which provides the rating criteria for hiatal hernia, provides for a 60 percent rating for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned if there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.   

The pertinent evidence of record includes VA examination reports dated February 2010, August 2011, and June 2015, VA treatment records dated from March 1999 to July 2015, and statements submitted by the Veteran in support of her claim, including her testimony at the July 2015 Board hearing.  The evidentiary record also contains various private treatment records which note the Veteran's diagnosis of GERD but do not provide any information or evidence regarding her relevant symptoms.  

VA treatment records dated in 2008 show the Veteran reported having GERD, which was manifested by occasional mid-epigastric pain that was worse after eating spicy foods, daily, burning heartburn with associated nausea but no diarrhea, fever, or changes in bowel habits.  The Veteran variously reported having two loose stools daily but she also variously denied having diarrhea.  In 2009, the Veteran reported that her epigastric pain radiated into the left upper quadrant and left flank several times a day.  On one occasion, she described persistent nausea and vomiting while she denied having nausea, vomiting, diarrhea, or constipation on other occasions.  Objective examination consistently revealed her abdomen was soft, flat, and non-tender with positive bowel sounds.  See VA treatment records dated April 2008, October 2008, and June 2009.  While VA treatment records initially note the Veteran's GERD was poorly controlled, VA treatment records dated from April 2010 show her GERD was well-controlled with medication described as a high dose of proton pump inhibitors (PPIs).  See e.g., VA treatment records dated April 2008, April 2010, and March 2013.  Nevertheless, the Veteran continued to report having occasional epigastric cramping, bloody, dark stools, and a mild increase in her left upper quadrant pain with constipation.  See VA treatment records dated August 2010, March 2011, and December 2011.  

During the February 2010 VA examination, the Veteran reported that her GERD symptoms began the same time as her eating disorder during service when she began purging.  She reported having nausea and vomiting on a daily basis that were precipitated by being in the reclining position or eating.  She also reported having daily heartburn, as well as esophageal distress on a daily basis that was frequently accompanied by substernal pain.  The Veteran also reported regurgitation several times a day, which consisted of undigested food.  Additionally, the Veteran reported experiencing dysphagia on less than a monthly basis.  However, the examiner noted there was no history of hematemesis or melena, as well as no objective symptoms of anemia.  The examiner also noted there were no signs of significant weight loss, as he noted the Veteran weighed 116 pounds, which was less than a 10 percent loss compared to her baseline weight.  In this regard, the examiner noted the Veteran was thin but not emaciated, further noting that her wrinkled skin may indicate previous weight loss.  Objective examination also revealed tenderness at the epigastrium and left upper quadrant, without rebound or peritoneal symptoms, as well as no evidence of a mass or organomegaly.  

At the February 2010 examination, the Veteran reported working full-time as an invoice clerk but she reported missing 8 days of work in the previous 12 months.  In this regard, the examiner noted the Veteran's GERD caused significant effects on her usual occupation, as evidenced by her increased absenteeism and having been assigned different duties.  

During the August 2011 VA examination, the Veteran reported having increased gas after a colonoscopy was conducted in March.  She also reported having nausea on a daily basis, constant constipation, and episodes of severe, stabbing pain in the left upper quadrant several times a day, with mild pain in the left lower quadrant.  She denied, however, vomiting, diarrhea, or fistula.  The examiner also noted there was no evidence of significant weight loss, anemia, malnutrition, or abdominal mass, further noting the Veteran weighed 113 pounds (which was less than 10 percent as compared to her baseline weight) and that her overall general health was fair.  There was also no history of ulcerative colitis or episodes of abdominal colic, nausea, vomiting, or abdominal distension consistent with partial bowel obstruction.  The August 2011 VA examiner noted the Veteran continued to work full-time in accounting, that she lost one week of work during the past 12 month period, and that her GERD disability did not have any significant effects on her usual occupation.  

During the June 2015 VA examination, the examiner noted the Veteran's GERD did not require continuous medication and is not manifested by esophageal stricture or spasm or an acquired diverticulum of the esophagus.  The Veteran reported that she has a pressure sensation constantly in her abdomen, as well as discomfort from bulimia and throwing up daily to keep her weight down.  Objective examination revealed her abdomen was soft and nontender, with no evidence of guarding, rebound, or epigastric tenderness.  Examination also revealed mild discomfort at the rectus muscle area.

In support of her claim, the Veteran reported experiencing acid reflux.  See April 2010 statement.  During the July 2015 Board hearing, she also testified that she regurgitated several times a day and also experienced burning pain down through her esophagus area, without any additional symptoms.  She testified that the esophageal pain occurred in the middle of her chest and felt like a pressure or fullness sensation and also resulted in an acid-like taste in her mouth.  

After careful review of the evidence, the Board finds the Veteran's GERD symptoms do not more closely approximate the criteria for a 60 percent rating under DC 7346.  In making this determination, the Board notes that the Veteran has been shown to complain of epigastric and left upper quadrant pain and vomiting, with one report of bloody, dark stool (melena), which are symptoms specifically contemplated by the 60 percent rating under DC 7346; however, with the exception of pain and vomiting, her melena is intermittent, at best, and is not shown to be chronic or concurrent with the other symptoms contemplated by the 60 percent rating, such as material weight loss, hematochezia, or moderate anemia.  Instead, the evidence shows that, in addition to pain and vomiting, the Veteran's GERD is manifested by pyrosis (heartburn) and nausea, with no more than occasional dysphagia (difficulty swallowing), which have not been severe enough to be productive of a severe impairment of health, which is also required for the 60 percent rating.  

Overall, the evidence shows the Veteran's combination of symptoms vary in frequency and severity and are managed by various medications but they have not been shown to be the type, frequency, or severity to more nearly approximate the level of disability contemplated by the 60 percent rating under DC 7346.  As such, the Board finds that the criteria for a rating in excess of 30 percent for GERD are not met.  

The Board has considered whether the Veteran is entitled to a separate or higher rating under other potentially applicable diagnostic codes; however, 38 C.F.R. 
§ 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Additionally, 38 C.F.R. § 4.114 indicates that ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  Therefore, as the Veteran's GERD is evaluated under DC 7346, he is not entitled to a higher or separate rating under any other potentially applicable diagnostic code.

Finally, the Board finds there is no basis for staged rating of the GERD disability, pursuant to Hart, 21 Vet. App. at 505, as the lay and medical evidence shows the Veteran's service-connected GERD has been consistently manifested by symptoms that more nearly approximate a 30 percent rating throughout the appeal period.  Indeed, as noted above, while the Veteran has manifested some of the symptoms contemplated by the 60 percent rating at different points during the appeal period, the evidence does not show concurrent symptoms, which resulted in a severe impairment of health, at any point during the appeal to warrant a rating higher than 30 percent. 

In making this determination, the Board also has considered the Veteran's contentions with respect to the nature of her service-connected GERD disability and notes that she is competent to describe certain symptoms associated with her disability.  However, in evaluating this claim, the Board finds that the most competent, credible, and probative evidence regarding the severity of the GERD disability is the medical evidence of record which considers the Veteran's reported symptoms, including the frequency and severity thereof, but also provides clinical evaluation of the disability, as well as evaluation of functional impairment caused thereby.  

Given the foregoing, the Board finds the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 30 percent for service-connected GERD.  As such, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.




Pyelonephritis with UTIs

Service connection for pyelonephritis with UTIs was established in October 2007, at which time the AOJ assigned an initial noncompensable (zero percent) rating pursuant to 38 C.F.R. § 4.115b, DC 7504, effective May 6. 2002.  

In April 2010, the Veteran filed her current increased rating claim for her service-connected pyelonephritis with UTIs, which was denied in a November 2010 rating decision that continued the noncompensable rating.  The Veteran perfected an appeal as to the propriety of the noncompensable rating.     

Under DC 7504, pyelonephritis is rated pursuant to the criteria for renal dysfunction and urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7504.  In this case, the evidence of record does not reflect that the Veteran's disability is manifested by or results in renal dysfunction; instead, the evidence shows her pyelonephritis disability is primarily manifested by UTIs.  

Under 38 C.F.R. § 4.115a, urinary tract infections warrant a 10 percent rating if there is evidence of long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management, while a 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  As noted, poor renal function is rated as renal dysfunction.  

The pertinent evidence of record includes VA examination reports dated October 2010 and June 2015, as well as VA treatment records dated from March 1999 to July 2015, private treatment records, and statements submitted by the Veteran in support of her claim, including her testimony at the July 2015 Board hearing.  

VA treatment records dated from 2009 to 2010 show that, when the Veteran presented for treatment with a possible urinary infection, she variously described urinary frequency with burning and mild left flank pain.  In October 2009, she reported that her symptoms had persisted for three days.  A July 2010 private treatment record shows the Veteran reported having a UTI that had persisted for two weeks and was manifested by urinary frequency and hesitancy, as well as back pain.  

During the October 2010 VA examination, the Veteran reported having UTIs three times a year.  She stated that her last UTI occurred the previous July, explaining that she was seen at the VA clinic and was told she did not have a UTI but that she saw her private physician the next day and was placed on antibiotics.  The Veteran reported that her last episode of pyelonephritis was in February 2009, which was diagnosed and treated by her private physician.  While the Veteran complained of having UTI symptoms at the time of the examination, she did not endorse any specific symptoms other than chronic aching discomfort in her low back and low abdominal area.  

The examiner noted there was no medical history of general systemic symptoms due to genitourinary disease, urinary symptoms, including urinary leakage, retention (obstructed voiding), incontinence, or urinary tract stones, renal dysfunction or failure, acute nephritis, or hydronephritis.  There was also no evidence of lethargy, weakness, or anorexia.  However, the examiner noted there was a history of recurrent UTIs, with three or more hospitalizations in the past 12 months and medication treatment that lasted more than one month but no drainage required.  Objective examination did not reveal any abdominal or flank tenderness.  The examiner noted that the examination was normal and that there was no objective evidence of UTI or pyelonephritis.  

The October 2010 VA examiner noted the Veteran's pyelonephritis did not result in any significant effects on her general occupation, noting that she continued to work full-time but that she had not lost any time from work during the previous 12 month period.  

An April 2011 private treatment record shows the Veteran reported having a UTI, which was manifested by abdominal pain that radiated to her back.  In August 2011, the Veteran complained of low back and lower abdominal pain, with dysuria, that had persisted one week with an intermittent fever.  The examiner noted, however, that her symptoms did not reveal convincing evidence of a urinary tract infection.  In February 2012, she complained of UTI symptoms, including itching, dysuria, intermittent chills, and low back pain.  In June 2012, she reported having a UTI.  Subsequently, in September 2012, she complained of urinary urgency and frequency with odor, burning, and back pain, but she denied blood in her urine.  

In February 2013, the Veteran complained of left side pain and burning on urination that had persisted for one week.  In March 2013, she reported that her UTIs were more frequent and manifested by more symptoms, including burning, urge incontinence, urine dribbles, left flank and abdominal pain, dysuria, and nocturia.  She also reported having two bouts of pyelonephritis, with associated chills and fever usually affecting the left side.  See also July 2013 VA treatment record.  In September 2013, she reported having a UTI for one month.  In November, she reported being on a suppressive medication for recurrent UTIs and double voiding regularly.  She reported having a bad UTI in December 2013.  

VA and private treatment records dated from 2014 to 2015 show the Veteran continued to endorse having recurrent UTIs, which were manifested by a hypotonic bladder.  She specifically reported having inconsistent bladder emptying, burning, frequency, urgency and genital rash.  The evidence shows that her UTIs were resistant to antibiotics. 

During the June 2015 VA urinary tract examination, the examiner noted the Veteran experienced voiding dysfunction manifested by incomplete voiding, without causing urine leakage, the use of an appliance, increased urinary frequency, or obstructed voiding.  There was no evidence of recurrent bladder or urethral infections, findings, signs, or symptoms attributable to bladder or urethral fistula, or evidence of a neurogenic or severely dysfunctional bladder.  The examiner also noted there was no evidence of renal dysfunction or scars attributable to the pyelonephritis disability.  The Veteran was also afforded a kidney examination in June 2015 wherein the examiner noted there was no evidence of renal dysfunction or urolithiasis.  Nevertheless, the Veteran reported having a UTI every two months, with the last one occurring in January 2015, and pyelonephritis every four months.  She denied any symptoms of dysuria, frequency, or urgency, and objective examination revealed a soft, nontender abdomen.  The assessment was a UTI with incomplete emptying of the bladder.  The examiner noted that review of the record shows the Veteran's UTIs became more frequent in 2013, that she was instructed to do double voiding, and it does not appear she has had any recurrence since that time.  

During the July 2015 Board hearing, the Veteran testified that she has had recurrent infections and that doctors have had difficulty finding medication to get rid of her infections.  She testified that, in 2014, she had approximately 13 infections, while she had between six to 10 in 2013.  She testified that, while she has only received treatment for three infections in 2015, she has had about five total, as she does not seek treatment every time she experiences symptoms because she does not want a catheter.  She testified that her infections occur once every two months, last for a month, and are treated by medicine being directly injected into her bladder through a catheter, which is painful.  The Veteran testified that her infections begin with itching and rawness similar to a yeast infection, with pain in the kidney/back area, after which she seeks treatment and doctors perform a culture.  

After carefully considering the foregoing, the Board finds the Veteran's pyelonephritis with UTIs more nearly approximate the criteria for a 10 percent rating.  Indeed, the preponderance of the lay and medical evidence of record shows the Veteran experiences recurrent UTIs manifested by urinary symptoms, including frequency, urgency, dribbling/incontinence, burning, and dysuria, as well as itching, incomplete voiding, and pain in her left flank and back.  The evidence also shows the Veteran's recurrent UTIs were initially treated with antibiotics but, because she had a reaction to the antibiotics, the UTIs are treated with medication being injected into her bladder with a catheter up to three times a week when they occur, which the Veteran testified was painful and very invasive.  

Based on the foregoing, particularly the evidence showing the Veteran experiences recurrent UTIs that have required intermittent intensive management, the Board finds a 10 percent rating is warranted throughout the appeal period.  Despite the foregoing, however, the evidence does not show the Veteran's UTIs have required drainage, frequent hospitalization, or continuous intensive management, to warrant the higher 30 percent rating.  

The Board has also considered whether a rating higher than 10 percent is be warranted based on renal dysfunction; however, as noted, the evidence does not reflect that the Veteran's pyelonephritis with UTIs have resulted in renal dysfunction.  Additionally, while the evidence shows the Veteran's UTIs are variously manifested by voiding dysfunction and urinary frequency, the relevant lay and medical evidence does not show her symptoms warrant a rating higher than 10 percent based upon those symptoms.  Indeed, there is no evidence that she has required the use of absorbent materials that must be changed less than two times a day or daytime voiding interval between two and three hours or awakening to void two times per night.  Moreover, while the evidence shows the Veteran has required intermittent catheterization, the evidence does not reflect that her UTIs have resulted in urinary retention and, in this regard, the Board notes that the Veteran's catheterization is adequately contemplated as intermittent intensive management by the 10 percent rating assigned under the criteria for UTIs.  

In addition to the foregoing, the Board finds there is no basis for staged rating of pyelonephritis with UTIs, pursuant to Hart, supra, as the lay and medical evidence shows the Veteran's disability has been consistently manifested by symptoms that more nearly approximate a 10 percent rating throughout the appeal period.  Indeed, as noted above, while the Veteran's UTIs have fluctuated in frequency during the appeal period, her urinary and other symptoms have been relatively consistent and have not required drainage, frequent hospitalization, or continuous intensive management, to warrant the higher, 30 percent rating.  

In evaluating this claim, the Board has considered the Veteran's competent statements regarding the nature, frequency, and severity of her pyelonephritis with UTIs, her statements are not considered more probative than the medical evidence of record, which supports no more than a 10 percent rating.  

Given the foregoing, the Board finds the preponderance of the evidence supports the award of a 10 percent rating, but no higher, for service-connected pyelonephritis with UTIs.  As such, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Eating Disorder

Service connection for an eating disorder was established in January 2007, at which time the AOJ assigned an initial noncompensable (zero percent) rating pursuant to 38 C.F.R. § 4.130, DC 9599-9521, effective May 6. 2002.  

In April 2009, the Veteran filed her current increased rating claim for her service-connected eating disorder, which was denied in a March 2010 rating decision that continued the noncompensable rating.  The Veteran perfected an appeal as to the propriety of the noncompensable rating.     

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and 99.  Id. 

The hyphenated diagnostic code assigned for the service-connected eating disorder in this case indicates that an unlisted eating disorder, under DC 9599, was the service-connected disorder, while the residual condition (to which the Veteran's service-connected eating disorder is rated by analogy) is bulimia nervosa, which is evaluated under DC 9521.  

Under DC 9521, a noncompensable (zero percent) rating is warranted when there is evidence of binge eating followed by self-induced vomiting or other measures to prevent weight gain, or resistance to weight gain even when below expected minimum weight with diagnosis of an eating disorder, but without incapacitating episodes.  A 10 percent rating is warranted with evidence of binge eating followed by self-induced vomiting or other measures to prevent weight gain, or resistance to weight gain even when below expected minimum weight, with diagnosis of an eating disorder and incapacitating episodes of up to two weeks total duration per year.  A 30 percent rating is warranted with evidence of self-induced weight loss to less than 85 percent of expected minimum weight with incapacitating episodes of more than two but less than six weeks total duration per year, while a 60 percent rating is warranted with evidence of self-induced weight loss to less than 85 percent of expected minimum weight with incapacitating episodes of six or more weeks total duration per year.  The maximum schedular 100 percent rating is warranted with evidence of self-induced weight loss to less than 80 percent of expected minimum weight, with incapacitating episodes of at least six weeks total duration per year, and requiring hospitalization more than twice a year for parenteral nutrition or tube feeding.

The note to Diagnostic Code 9521 explains that "an incapacitating episode is a period during which bed rest and treatment by a physician are required."  38 C.F.R. § 4.130, Diagnostic Code 9521 (2015).

The pertinent evidence of record includes VA examination reports dated May 2009, December 2014, and June 2015, as well as VA treatment records dated from March 1999 to July 2015, and statements submitted by the Veteran in support of her claim, including her testimony at the July 2015 Board hearing.  The evidentiary record also contains various private treatment records which do not contain any relevant information or evidence regarding the Veteran's eating disorder.  

During the May 2009 VA examination, the Veteran reported that she continued to either restrict her diet or purge.  She endorsed a history of self-induced vomiting and other measures to prevent weight gain.  She reported that, during the past 12 months, she purged daily on an average of two times a day.  She also reported having abdominal pain, depression, anxiety, and purging, as well as a very restricted diet and taking resistance to measures to add weight.  Despite the foregoing, the Veteran stated that her disability did not interfere with employment.  However, the examiner noted the Veteran's eating disorder caused a social impairment, as she reported feeling self-conscious about her eating habits, including a lack of eating or fear of being caught purging.  

The May 2009 VA examiner noted the Veteran's weight was 120 pounds, with no weight change.  The examiner also noted the Veteran did not meet the DSM-IV criteria for anorexia nervosa or bulimia, as she has not lost more than 15 percent of her body weight.  The examiner further noted that, while the Veteran does not binge eat, she engages in inappropriate weight control, primarily vomiting after eating small amounts of food, as well as restricting her diet.  However, the examiner noted there was no history of hospitalizations, surgery, periods of incapacitation, or binge eating.  

A May 2009 VA treatment record reflects that she reported purging two times a day on average.  Other VA treatment records dated from 2009 to 2011 show the Veteran's weight fluctuated but there was no evidence of major weight loss.  See VA treatment records dated May 2009, January 2010, April 2011, September 2011, and October 2011.  

During the December 2014 VA examination, the examiner noted that the Veteran's eating disorder is manifested by resistance to weight gain even when below the expected minimal weight but without incapacitating episodes.  The Veteran also reported that, around groups or in restaurants, she avoids eating and gets anxiety attacks.  She also reported vomiting two to three times a day after eating a small amount of food and stated that she would not let herself get over 103 pounds, explaining her belief that, if she is heavier, she will be more attractive and may be taken advantage of.  The examiner noted that the Veteran weighed 107 pounds at the time of the examination.  The examiner also noted the Veteran's eating disorder rarely impacts her ability to work, as she has purged at work several times, which has be noticed by others and may have disrupted her work briefly.  

A March 2015 VA treatment record reflects that the Veteran, again, reported her belief that, if she stays thin, she will be safe around others.  She reported that her current pattern included purging three to four times a day and that she weighed 98 pounds.  In June 2015, a physician noted her weight was stable at 108.5 pounds.  In July 2015, she reported that she was still purging up for four times a day, although she restricts some days.  

During the June 2015 VA examination, the Veteran reported a pattern of binging and purging on a daily basis to control her weight.  

During the July 2015 Board hearing, the Veteran testified that she regurgitates two or more times a day after eating, although she is not sure if her purging is voluntary or self-induced.  In this regard, she testified that she tries to ear regularly, she automatically regurgitates but still manages to keep a few meals down.  She also testified that her weight has decreased, as she is now down to 100 pounds and still losing weight.  The Veteran also testified that she does not eat in front of others.  

Parenthetically, the Board notes the Veteran has also variously endorsed vomiting in conjunction with her service-connected GERD disability.  In this regard, VA examinations conducted in conjunction with the GERD disability show that, while she is thin, she has not had any significant weight loss, as she has lost less than 10 percent of her compared baseline weight.  See February 2010 esophagus examination; October 2010 genitourinary examination; and August 2011 intestines examination.  

After careful review of the evidence, the Board finds the Veteran's eating disorder does not warrant a compensable rating, as her symptoms do not more closely approximate the criteria for a 10 percent rating under DC 9521.  In making this determination, the Board notes that, while the Veteran has a diagnosis of an eating disorder that was manifested by restricting her diet and self-induced vomiting in order to prevent weight gain, as well as resistance to weight gain, the evidence does not reflect that her eating disorder resulted in incapacitating episodes of up to two weeks during one year in order to warrant a 10 percent rating under DC 9521.  Indeed, there is no lay or medical evidence showing the Veteran has required bed rest and treatment by a physician as a result of her eating disorder.  Moreover, there is no lay or medical evidence showing the Veteran's eating disorder resulted in weight loss to less than 85 percent of expected minimum weight with incapacitating episodes to warrant a 30 or 60 percent rating.  

The Board has considered the Veteran's service-connected eating disorder under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a compensable disability rating.

In evaluating this claim, the Board has considered the Veteran's competent lay statements in support of her claim; however, the Veteran has never alleged that her eating disorder has required bed rest and treatment by a physician or resulted in weight loss to less than 85 percent of expected minimum weight with incapacitating episodes.  Therefore, the medical evidence of record is considered the most competent, credible, and probative evidence of record regarding the nature and severity of the Veteran's eating disorder and, as discussed above, does not show that her symptoms warrant or more nearly approximate the level of disability contemplated by the next higher, 10 percent rating under DC 9521.  

The Board has also considered whether staged ratings are appropriate for the Veteran's service-connected eating disorder; however, the most competent, credible, and probative evidence of record reflects that her symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  See Hart, supra. 

Given the foregoing, the Board finds the preponderance of the evidence is against the Veteran's claim for a compensable rating for her service-connected eating disorder.  As such, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extra-Schedular Consideration

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board finds that the symptomatology associated with the service-connected disabilities addressed in this decision is fully addressed by the rating criteria under which each disability is rated.  Indeed, with respect to the GERD disability, the Veteran's 30 percent rating contemplates the functional limitations caused by the various symptoms caused by this disability, including epigastric pain, nausea, and vomiting.  Likewise, the 10 percent rating assigned herein for the Veteran's pyelonephritis with UTIs contemplates the functional impairment caused by the intermittent intensive management of her various urinary and other symptoms.  Furthermore, as relevant to her eating disorder, while the Veteran restricts her diet with self-induced vomiting to prevent weight gain, the Board finds that the noncompensable rating assigned for her eating disorder contemplates the functional limitation she experiences, as there is no evidence that her symptoms have resulted in incapacitating episodes that require bed rest and treatment by a physician.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with her service-connected GERD, pyelonephritis with UTIs, and eating disorder disabilities.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The appeal as to the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for diverticulitis is dismissed.

The appeal as to the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for colitis is dismissed.

The appeal as to the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for internal hemorrhoids is dismissed.

An initial rating in excess of 30 percent for GERD, residuals of status post pancreatitis and cholecystectomy, is denied.

A 10 percent rating, but no higher, for pyelonephritis with UTIs is granted, subject to regulations governing the payment of monetary awards.

A compensable rating for eating disorder NOS is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claims remaining on appeal so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In June 2015, the AOJ issued a rating decision which, in pertinent part, denied service connection for allergies as secondary to service-connected pyelonephritis with UTIs, service connection for hearing loss, and entitlement to a temporary total rating due to surgery or hospital treatment in excess of 21 days for service-connected pyelonephritis with UTIs and service-connected GERD.  

In July 2015, the Veteran's attorney submitted a notice of disagreement as to the AOJ's determination as to each issue previously mentioned.  To date, however, the AOJ has not issued a statement of the case addressing these issues. 

When there has been an adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, a remand for issuance of a statement of the case addressing the aforementioned claims is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Board also finds that additional evidentiary development is needed with respect to the claim for entitlement to service connection for PTSD.  

The Veteran has asserted that she currently has PTSD as a result of a sexual assault that occurred while she was stationed overseas in Italy.  During the July 2015 Board hearing, she testified that a Senior Chief sexually assaulted her and that she continues to experience symptoms as a result of this incident, including memories of the incident and fear of being around crowds or in a closed room.  The evidence of record also reflects that the Veteran has endorsed problems with being around men, particularly in a professional setting, which has affected her ability to function properly at work.  She has also reported that her eating disorder was incurred as a result of the in-service sexual assault, as she believes if she stays thin, people will not find her as attractive and she will be safe.  See VA treatment records dated October 2011 and March 2015; see also July 2015 Board hearing transcript.  

The AOJ has continued to deny the Veteran's PTSD claim on the basis that (1) there is no evidence supporting a conclusion of harassment or assault as required by 38 C.F.R. § 3.304(f) and (2) the evidence does not show a confirmed diagnosis of PTSD.  

In this context, the Board notes that, to establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

There also are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.  Review of the record shows the Veteran has been properly advised that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of her claimed in-service stressor.  See June 2009 notice letter.  

Nevertheless, for personal assault PTSD claims, an after-the-fact medical opinion may serve as the credible supporting evidence of the reported stressor.  Patton v. West, 12 Vet. App. 272, 280 (1999).  Additionally, a Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

While the AOJ has denied the Veteran's claim, at least partially, on the lack of a confirmed diagnosis of PTSD, the evidentiary record contains VA treatment notes which reflect that she has been diagnosed with PTSD.  See VA treatment records dated January 2013, April 2014, September 2014, March 2015, and July 2015; see also VA treatment records dated April 2010 and December 2014 (positive PTSD screen); January 2014 (PTSD noted on active problem list).  Without a determination that the findings of the various VA clinicians are inaccurate, there is evidence of a current disability during the appeal period in question.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (with regard to claims of service connection, the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  

Despite the foregoing, the Veteran has not been afforded a VA PTSD examination to ascertain whether her symptoms meet the diagnostic criteria for PTSD.  Indeed, while she has been afforded several VA mental disorders examinations during the pendency of this appeal, none of those examinations were conducted for the purpose of determining whether the Veteran met (or meets) the criteria for a diagnosis of PTSD and, in this regard, the Board notes there are separate examination forms for PTSD and mental disorders other than PTSD.  Moreover, while the Veteran's assertion of in-service sexual trauma has been noted, no VA examiner has addressed whether there is evidence of record, including evidence of behavior changes, that may constitute credible supporting evidence of her claimed in-service stressor or specifically stated that her symptoms do not meet the criteria for a diagnosis of PTSD.  

Under these circumstances, the Board finds that a VA examination is required in order to determine if the Veteran's symptoms meet the diagnostic criteria for PTSD.  

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).

In this case, while the AOJ certified the Veteran's PTSD claim to the Board in August 2015, review of the record shows that she perfected her appeal in May 2012 and that certification of her PTSD claim was apparently delayed because the AOJ was developing and adjudicating other claims.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's PTSD claim must also be considered using the DSM-IV criteria.  Accordingly, on remand, the physician designated to provide the opinion will be requested to address whether the Veteran meets, or at a point pertinent to the claim on appeal has met, the diagnostic criteria for PTSD under the DSM-IV or DSM-5, and if so, the relationship, if any between such diagnosis and the Veteran's service.  

The Board notes that, while the Veteran is already service-connected for major depressive disorder, that does not prevent a separate finding of service connection for PTSD, as it is a separate claim.  In Amberman v. Shinseki, the Federal Circuit recognized that separately diagnosed psychiatric conditions could be service connected, but could not be separately rated unless they resulted in different manifestations.  570 F.3d 1377, 1381 (Fed. Cir. 2009) ("Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder").  It is unclear to what extent the symptoms associated with the Veteran's disabilities overlap or differ.  As such, the decision relating to entitlement to service connection for PTSD could affect which of the Veteran's psychiatric symptoms are contemplated in determining her ultimate disability evaluation.  See Amberman, 570 F.3d at 1381.  Therefore, any review of the decision on the increased rating claim for depression would be rendered meaningless and a waste of appellate resources.  Therefore, the Board finds that the depression rating claim must also be remanded, as it is inextricably intertwined with the PTSD service connection claim.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Similarly, the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the remanded claims of entitlement to service connection for PTSD and an increased rating for major depressive disorder as the outcome of such claims may impact the TDIU claim.  Id.  Therefore, adjudication of the TDIU claim must be deferred.




Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a statement of the case regarding the issues of entitlement to service connection for allergies as secondary to service-connected pyelonephritis with UTIs, service connection for hearing loss, entitlement to a temporary total rating due to surgery or hospital treatment in excess of 21 days for service-connected pyelonephritis with UTIs, and entitlement to a temporary total rating due to surgery or hospital treatment in excess of 21 days service-connected GERD.  

Advise the Veteran of the time period in which to perfect her appeal.  If the Veteran perfects her appeal as to any of these issues in a timely fashion, return the case to the Board for review, as appropriate.

2. The Veteran should be afforded an examination by a VA psychiatrist or psychologist to determine the nature and etiology of all currently manifested acquired psychiatric disorders.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

a. The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the DSM-IV and/or DSM-5 criteria at any time since April 2009 (the date of receipt of her claim).  

b. The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of an in-service stressor, to include the Veteran's alleged sexual assault.  

In answering the foregoing, the examiner should consider (1) the Veteran's testimony of her purported behavior changes after the alleged assault, including the development of her eating disorder; (2) the Veteran's post-service treatment for psychiatric symptoms his testimony that he asked for a transfer after the assault; and (3) the diagnosis of PTSD rendered by various VA clinicians throughout the pendency of this appeal.  

If the examiner finds that the Veteran does not meet the diagnostic criteria for PTSD at any time since April 2009, he or she should reconcile such a finding with the evidence of record showing that the Veteran has current diagnoses of PTSD.  See VA treatment records dated January 2013, April 2014, September 2014, March 2015, and July 2015.  

c. If the Veteran has a diagnosis of PTSD, the examiner is asked to specify, to the extent possible, which of the Veteran's psychiatric symptoms are attributable to her service-connected depressive disorder and which are attributable to her PTSD or any non-service-connected psychiatric condition.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of her claimed acquired psychiatric disorder(s) and continuity of symptomatology.  Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, all of the claims remaining on appeal should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


